Title: To George Washington from Major General William Heath, 21 April 1777
From: Heath, William
To: Washington, George



Dear General
Boston April 21st 1777

I have received the honor of yours of the 10th.
In my last I mention’d to your Excellency having sent to Portsmouth, to forward 3,000 Arms to Springfield—Major Barber the Commissary of Artillery Stores, whom I sent for the purpose informs me that upon his Arrival there—the Honble Mr Langdon, the Continental Agent informed him that Three Thousand Arms had been just sent on to Connecticut, but that he would assist him in forwarding the other to Springfield with the utmost dispatch—That whilst they were preparing Teams Mr Langdon received an Express from Congress, to deliver to the Order of the State of Massachusetts Bay 5,000 Arms, & 15 Tons of powder, & the Remainder to the Order of the Board of War—That he supposed the Three Thousand sent on to Connecticut, were those mention’d by General Knox & Col. Webb, & that he must wait further Orders as to the delivery of Arms or powder—Mr Langdon appeared very much disposed to do every thing in his power, but was embarrassed

by this Order from Philadelphia—Of the Arms 5,000 were to be deliver’d to Massachusetts, 3,000 to Connecticut—And Mr Langdon writes he had deliver’d about 2,100 to New Hampshire—The Remainder are still there—I submit it to your Excellency whether it be not absolutely necessary, that it be fully determined, & also known under whose direction all military stores are to be considered—General Knox has directed Major Barber upon the Arrival of any Vessel with Military Stores belonging to the Continent, to repair to the place, take the Invoice, & deposit them safely—The Order which Mr Langdon has received, seems to imply that they are to remain, in the hands of the Agent, subject to the Orders of the Board of War—I wish only to be rightly informed, & shall cheerfully do my duty.
I am making Enquiry what quantity of powder is due to this State—And the state Commissary is preparing the Return which shall be transmitted—but Congress have ordered the 15 Tons to be delivered.
General Patterson had gone for Ticonderoga, before I received your Excellency’s Orders to notify the Brigadiers respecting their Brigade Majors—I have wrote to the other Two—In a former Letter I mention’d to your Excellency, the names of the Colonels of the 15 Regts & the posts to which they were destined—Neither Council or Committee who commission’d them, know their Seniority—neither are the Regts yet numbered.
The friends of one William Eckart who I am informed is confined by General SinClair, on Suspicion that he is a Spy, have begged for his Release—I have taken the Liberty to enclose a Certificate sent me by Messrs Pierpont & Davis, one of whom is a Member of Assembly, the other a Justice of the Peace—And staunch Americans, & well known to General Lincoln.
Yesterday a large French Ship arrived here from Nantz, with a valuable Cargo—on private Account—Inclosed is the Invoice of some of the Articles, which I had from the Captain—On the Banks of Newfoundland he passed 20 Sail of English Ships at one O’Clock in the morning laying to which way bound he could not tell, the Wind at East, rather thinks they were bound home, or they would have improved the Wind. I have the Honor to be your Excellencys most Obt Hbble Servt

W. Heath

